NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Submitted April 14, 2010
                                       Decided April 15, 2010

                                               Before

                                WILLIAM J. BAUER, Circuit Judge

                                RICHARD A. POSNER, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge
          
No. 09‐2206

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin.

        v.                                           No. 08‐CR‐112‐C‐01

LEROY A. SHARP,                                      Barbara B. Crabb,
     Defendant‐Appellant.                            Judge.

                                             O R D E R

       Leroy Sharp pleaded guilty to distributing between 5 and 20 grams of crack cocaine. 
See 21 U.S.C. § 841(a)(1).  Sharp conceded at sentencing that he qualified as a career offender
based on his three prior convictions for drug offenses and a crime of violence, see U.S.S.G.
§ 4B1.1, and he was sentenced below the applicable guidelines range to 240 months’
imprisonment.  Sharp filed a timely appeal, but his appointed counsel has moved to
withdraw because he cannot identify any nonfrivolous argument to pursue on appeal.  See
Anders v. California, 386 U.S. 738, 744 (1967).  We invited Sharp to respond to counsel’s
motion, but he declined to do so.  See CIR. R. 51(b).  Because counsel’s brief is facially
adequate, we limit our review to the potential issues he has identified.  United States v. Cano‐
Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009); United States v. Schuh, 289 F.3d 968, 973‐74 (7th
Cir. 2002). 
No. 09‐2206                                                                              Page 2


         Counsel begins by telling us that Sharp does not wish to withdraw his plea, and thus
he properly refrains from discussing possible challenges to the voluntary nature of the plea
or the adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir.
2002).  

        The only other argument counsel considers is whether Sharp could challenge the
reasonableness of his below‐guidelines sentence.  The district court correctly calculated
Sharp’s guidelines range as 262 to 327 months (assigning a base offense level of 37, a three‐
level reduction for acceptance of responsibility, and a criminal history category of VI) and
sentenced him to 240 months.  We would presume that a sentence falling within the
properly calculated guidelines range is reasonable, Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Panaigua‐Verdugo, 537 F.3d 722, 727 (7th Cir. 2008), and we have
never declared a below‐range sentence to be unreasonable, see United States v. Wallace, 531
F.3d 504, 507 (7th Cir. 2008).  The district court also properly considered the sentencing
factors in 18 U.S.C. § 3553(a), focusing on Sharp’s extensive criminal history, the danger he
posed to the community, his propensity for violence and dishonesty, his lack of respect for
the law, and his consistent efforts to avoid responsibility for his actions.  The court
acknowledged that Sharp’s most recent offense involved only a small amount of drugs, but
determined that a sentence of 20 years was necessary to protect the public and serve as a
sufficient deterrent.  Accordingly, we agree with counsel that it would be frivolous to argue
that Sharp’s sentence was unreasonable.  

       We therefore GRANT the motion to withdraw and DISMISS Sharp’s appeal.